Case: 1:20-cv-01875 Document #: 1 Filed: 03/19/20 Page 1 of 5 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS PENSION FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS WELFARE

FUND, TRUSTEES OF THE

CHICAGO PAINTERS AND DECORATORS
DEFERRED SAVINGS FUND, TRUSTEES OF
THE CHICAGO PAINTERS AND
DECORATORS APPRENTICESHIP FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS SCHOLARSHIP FUND,
AND TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS JOINT
COOPERATION TRUST FUND,

No. 20-cv-1875

Plaintiffs,

Vv.

VISION PAINTING & DECORATING
SERVICES, INCORPORATED,
an Illinois corporation.

NTT SS NS SS TS SS SS SS TOS OO a

Defendant.
COMPLAINT

Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS PENSION
FUND; TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS WELFARE
FUND; TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS DEFERRED
SAVINGS FUND; TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
APPRENTICESHIP FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS SCHOLARSHIP FUND; AND TRUSTEES OF THE CHICAGO PAINTERS

AND DECORATORS JOINT COOPERATION TRUST FUND, by their attorneys, Donald D.
Case: 1:20-cv-01875 Document #: 1 Filed: 03/19/20 Page 2 of 5 PagelD #:2

Schwartz, James R. Anderson, Brian C. James, and ARNOLD AND KADJAN LLP, complain
against Defendants VISION PAINTING & DECORATING SERVICES, INCORPORATED,
an Illinois corporation, as follows:
COUNT I
Jurisdiction and Venue

1. Jurisdiction of this cause is based on Section 502 of the Employee Retirement
Security Act of 1974, 29 U.S.C. Section 1132, 1145 (“ERISA”), as amended, and 28 U.S.C.
Section 1331, Section 301 of the National Labor Relations Act, 29 U.S.C. 28 U.S.C. 185 (c), as
amended, and federal common law.

2, The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. Section
1132(e)(2) as the Plaintiffs Funds are administered here in this judicial district.

The Parties

3. The Plaintiffs are the TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS PENSION FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS WELFARE FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS DEFERRED SAVINGS FUND; TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS APPRENTICESHIP FUND; TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS SCHOLARSHIP FUND; AND TRUSTEES OF THE
CHICAGO PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND (‘the
Funds”), and have standing to sue pursuant to 29 U.S.C. Section 1132(d)(1).

4, The Funds have been established pursuant to collective bargaining agreements

previously entered into between the Painters District Council #14 and its affiliated locals (the
Case: 1:20-cv-01875 Document #: 1 Filed: 03/19/20 Page 3 of 5 PagelD #:3

“Union”) and certain employer associations whose employees are or were covered by one or more
collective bargaining agreements with the Union.

5. The Funds are maintained and administered in accordance with and pursuant to the
provisions of the National Labor Relations Act, 29 U.S.C. Section 186, ef seg., as amended,
ERISA, 29 U.S.C. Section 1001, ef seg., and also pursuant to the terms and provisions of the
collective bargaining agreements and Declarations of Trust (“Trust Agreement”) which
established the Funds.

6. Defendant VISION PAINTING & DECORATING SERVICES,
INCORPORATED (“VISION PAINTING”), an Illinois corporation, is an employer engaged in
an industry affecting commerce which entered into a collective bargaining agreements (“Labor
Agreement”) with the Union on or about April 1, 2010 whereby VISION PAINTING agreed to
be bound by the provisions of the Labor Agreement and any subsequent agreements negotiated
between the Union and certain employer associations. A copy of the Labor Agreement is attached
as “Exhibit A.”

The Agreements

7. Pursuant to the provisions of the Labor Agreement, VISION PAINTING is bound
to the Trust Agreements and is required to make periodic contributions to the Funds for each hour
worked by its bargaining unit employees working within the occupational and jurisdictional scope
described therein at the rate and in the manner specified by the Labor Agreement and the Trust
Agreements. In addition, VISION PAINTING is required to make contributions to the Funds
measured by hours worked by subcontractors performing painters’ or tapers’? work who fail to

make contributions to the Funds.
Case: 1:20-cv-01875 Document #: 1 Filed: 03/19/20 Page 4 of 5 PagelD #:4

8. Under the terms of the Labor Agreement and Trust Agreement to which it is bound,
VISION PAINTING is required to submit all necessary books and records to Plaintiffs’ auditor
for the purpose of determining whether or not VISION PAINTING is in compliance with its
obligation to contribute to the Funds. In addition, the Labor Agreement and the Trust Agreements
require VISION PAINTING to pay liquidated damages, interest, auditors fees, and all attorneys
fees and court costs incurred by the Funds in the collection process.

The Claim

9. VISION PAINTING, on information and belief, has breached the provisions of
the Labor Agreement and Trust Agreement by paying some but failing to pay all of the
contributions owed from September 15, 2019 through the present.

10. Pursuant to the provisions of the Labor Agreement and Trust Agreements, VISION
PAINTING is required to pay liquidated damages, auditor fees and all attorneys’ fees and court
costs incurred by the Funds in the collection process.

11. Plaintiffs have complied with all conditions precedent in bringing this suit.

12. Plaintiffs have been required to employ the undersigned attorneys to collect the
monies that may be found to be due and owing from VISION PAINTING.

13. VISION PAINTING is obligated to pay the attorneys’ fees and court costs
incurred by the Plaintiffs pursuant to the Labor Agreement, the Trust Agreements and 29 U.S.C.
Section 1132(g)(D).

14. Pursuant to 29 U.S.C. Section 1132(g)(2)(C), Plaintiffs are entitled to an amount
equal to the greater of:

(i) interest on the unpaid contributions; or
Case: 1:20-cv-01875 Document #: 1 Filed: 03/19/20 Page 5 of 5 PagelD #:5

(ii) liquidated damages provided for under the Trust Agreements not in excess
of 20% of the amount that is due.

WHEREFORE, Plaintiffs pray for relief as follows:

A. That Vision be ordered to produce its books and records for a fringe benefit fund
contribution compliance audit for the period from September 1, 2019 through the present;

B. That Judgment be entered against VISION PAINTING and in favor of Plaintiffs, in
the amount shown to be due under the audit;

C. That Plaintiffs be awarded their costs herein, including audit costs, interest, reasonable
attorneys’ fees and court costs incurred in the prosecution of this action, together with liquidated
damages in the amount of 20%, all as provided in the Labor Agreement, Trust Agreements, and
29 U.S.C. Section 1132(g); and

D. Such other and further relief as the Court deems appropriate.

Respectfully submitted,

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS PENSION FUND, et al.,

By: _/s/ James R. Anderson
One of their Attorneys

DONALD D. SCHWARTZ
JAMES R. ANDERSON
BRIAN C. JAMES

ARNOLD AND KADJAN

35 E. Wacker Drive, Suite 600
Chicago, Illinois 60601

(312) 236-0415
